Citation Nr: 1626755	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  15-15 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in February 2016 and is now ready for appellate review. 

In December 2015, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of this hearing is of record.  

The February 2016 remand noted that the issue of service connection for tinnitus has been raised by the record in a March 7, 2005 statement, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board did not have jurisdiction over it, and referred the matter to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  The record reflects some development with respect to this claim since the February 2015 remand-to include the obtaining of an opinion linking tinnitus to service by a VA audiologist in March 2016-and the AOJ is directed to adjudicate the claim for service connection for tinnitus.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Prior to March 18, 2016, hearing acuity was to Level III hearing in the right ear and Level VII in the left ear,  

2.  From March 18, 2016, hearing acuity is to Level VI in the right ear and Level VII in the left ear.  


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 20 percent for bilateral hearing loss prior to March 18, 2016, are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).

2.  For the period beginning March 18, 206, the criteria for a rating of 30 percent, but no higher, for bilateral hearing loss are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, DC 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Duty to Assist
With respect to the matter herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No arguments in this regard have been put forth by the Veteran and any due process concerns have been addressed by the Board.  

As indicated, the Veteran was afforded a hearing before the undersigned in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U. S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent treatment records not currently associated with the claims file, and as result of the testimony presented at the hearing, the Board remanded the case for additional development.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim decided herein based on the current record.

Applicable Laws and Regulations
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz  38 C.F.R. § 4.86.

Evidence and Analysis
Summarizing the pertinent evidence and adjudicative history with the above legal requirements in mind, on the authorized VA audiological evaluation in February 2015, pure tone thresholds, in decibels, were as follows:






HERTZ



Avg. 
1000
2000
3000
4000
RIGHT
49
25
50
60
60
LEFT
68
30
75
80
85

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 64 percent in the left ear.  It was noted that the Veteran's service connected hearing loss impacted the ordinary conditions of daily life, including the ability to work, to the extent that such required him to ask people to repeat themselves and that he had difficulty using the phone.   

On the authorized audiological evaluation in March 2016, conducted pursuant to the Board remand, pure tone thresholds, in decibels, were as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
71
40
70
85
90
LEFT
79
45
80
90
100

Speech recognition scores were not obtainable due to language difficulties, cognitive problems associated with the Veteran's Parkinson's syndrome, and inconsistent word recognition scores.  It was indicated that the Veteran's service connected hearing loss impacted ordinary conditions of daily life, including the ability to work, to the extent that the Veteran's hearing problems were so severe that he could not hear even with his hearing aids turned to maximum strength.  

The February 2015 audiometric reading readings on Table VI of 38 C.F.R. § 4.85  result in Level III hearing in the right ear and Level VII in the left ear, warranting a 20 percent rating with application of Table VII.
 
The March 2016 audiometric reading readings on Table VIA (applicable given the inability to obtain speech reliable speech recognition scores) of 38 C.F.R. § 4.85  result in Level VI hearing in the right ear and Level VII in the left ear, warranting a 30 percent rating with application of Table VII.

In short, given the audiometric findings listed above and the manner in which ratings for hearing loss disability are determined, the assignment of a 20 percent rating for the Veteran's hearing loss earlier than the date of the March 2016 audiometric evaluation (which was conducted on March 18, 2016) is simply not warranted.  Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  Also given the audiometric findings listed above and the manner in which ratings for hearing loss disability are determined, an increased rating of 30 percent, but no higher, is warranted effective from March 18, 2016.  Id., 38 C.F.R. § 3.400.  

To the extent that the Veteran contends that his hearing loss is more severe than the ratings to which he has been found to be entitled to above, the Board observes that the Veteran, while competent to report that he has difficulty hearing, is not competent to report that his hearing acuity is of sufficient severity to warrant increased compensation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331(Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370   (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran's reports regarding the severity of his bilateral hearing loss, to include not being able to hear even with his hearing aids turned to maximum strength.  However, after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for additional compensation other than that to which he was found to be entitled to above are not met.  See Lendenmann, supra. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, the Board finds that the Veteran's bilateral hearing loss symptoms are fully addressed by the rating criteria under which such disability is rated.  Specifically, such criteria contemplate the difficulty the Veteran has hearing in all situations.  In this regard, the rating schedule contemplates both the average decibel loss as well as speech discrimination scores (obtainable at the February 2015 evaluation in the instant case) for hearing loss.  Therefore, the Board finds that such manifestations of the Veteran's bilateral hearing loss are contemplated by the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual Unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of Unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the VA examination reports did note that the Veteran's hearing loss had impacted employment, but none of the these examination reports, or any other objective evidence of record, suggest that the Veteran's service-connected hearing loss rendered him unemployable.  Therefore, a claim for a TDIU is not raised and need not be further addressed.

In sum, while the criteria for a 30 percent rating for bilateral hearing loss are met from March 18, 2016, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent prior to that date or in excess of 30 percent from that date; as such, the benefit of the doubt doctrine is not applicable with respect to such matters, and entitlement to a rating in excess of 20 percent for the Veteran's bilateral hearing loss prior to March 18, 2016, and in excess of 30 percent from that date must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

ORDER

A rating in excess of 20 percent for bilateral hearing loss prior to March 18, 2016, is denied. 

A 30 percent rating for bilateral hearing loss from March 18, 2016, is granted, subject to the regulations governing the payment of monetary awards. 

A rating in excess of 30 percent for bilateral hearing loss from March 18, 2016, is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


